Citation Nr: 0602132	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  02-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for status post brain stem 
infarct with benign tumor, to include as secondary to nasal 
radium treatment for the service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA), Hartford Connecticut 
Regional Office (RO), which denied the veteran's request to 
reopen a previously denied claim of entitlement to service 
connection for a brain tumor.  In a subsequent rating 
decision, dated in September 2002, the RO determined that new 
and material evidence had been submitted, reopened the claim, 
and denied the veteran's claim of service connection for a 
brain tumor on the merits.  In March 2003, the Board entered 
a decision that upheld the RO's reopening of the claim based 
on new and material evidence, and undertook additional 
development with respect to the merits of the claim.  This 
development was completed in June 2003 and the case came once 
again before the Board.  

In September 2003 and August 2004, the Board again remanded 
this claim for further development in order to comply with 
the dictates of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002).  This having 
been completed, the case is once again before the Board.  


FINDINGS OF FACT

The veteran's brain condition did not have its onset during 
service or within one year of service, and it is not related 
to an in-service disease or injury, or a service-connected 
disorder.


CONCLUSION OF LAW

The veteran's brain condition was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in September 
2004, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  

By way of May 2001 and September 2002 rating decisions, a 
September 2002 Statement of the Case, and April 2004 and June 
2005 Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the denial 
of his claim.  These documents, as well as the RO's letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the June 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of copies of the appellant's service 
medical records, post-service VA and private medical 
treatment records, VA examinations in connection with his 
claim, and statements submitted by the veteran and his 
representative in support of his claim.  The Board also notes 
that this claim has been remanded on previous occasions for 
additional development, to include inviting the veteran to 
provide additional evidence in connection with his claim.  
Since the September 2004 RO letter to the veteran, no 
additional evidence has been received. 

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including tumors of the brain, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, it is clear that the veteran has been diagnosed 
with small vessel disease of the brain possibly including a 
lacunar infarct in the pons and a possible arachnoid cyst.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition is related to his military service or a service-
connected condition.  

Here, the service medical records do not reflect any 
complaints of or treatment for a brain condition or tumor in 
service.  The veteran's discharge examination was normal in 
all respects except for the notation of a one inch scar 
across the bridge of the veteran's nose.  And the record on 
appeal shows no complaints of or treatment for a brain 
condition or tumor within one year of the veteran's discharge 
from service.  

In this case, the veteran contends that his current brain 
condition may have been the result of radium treatments for 
his service-connected nasal condition.  In this regard, the 
veteran's claims file indicates that the veteran has had 
complaints of rhinitis and chronic nasal congestion since his 
service in World War II.  The veteran has a history of nasal 
fracture in Europe in World War II.  He underwent sinus 
surgery in 1944.  Following service, the veteran underwent a 
series of radium treatments to his nose and has been under 
continuous treatment for his condition since that time, to 
include a steroid inhaler, nasal saline and periodic 
antibiotics for exacerbation of the  disease.  

In order to determine whether the veteran's condition is 
related to service or his service-connected sinus condition, 
the veteran was afforded a VA examination in June 2003.  A VA 
examination dated in June 1996 also provides information 
relevant to the veteran's claim.  

With respect to the June 1996 examination, the Board notes 
that the veteran was examined primarily in connection with 
his sinus condition.  The examiner, however,  also noted that 
the veteran had a history of a small left brainstem infarct 
as an incidental finding on an MRI scan.  In addition to 
sinus symptoms the veteran also complained of occasional 
brief dizziness after turning his head to the left.  The 
veteran, in addition to his sinus conditions, was diagnosed 
as status post small left brainstem infarction.  The veteran 
was noted to have no current residual symptoms from this.  
The veteran was also noted to have benign positional vertigo 
by history.  The examiner indicated that this did not appear 
to be related to the veteran's sinus disease or any other 
obvious associated otologic problems.

In June 2003, the veteran was afforded a VA examination in 
connection with his claim.  Specifically, the examiner was 
requested to offer an opinion regarding the veteran's current 
brain condition and whether this condition is related to 
radiation therapy used to treat his service-connected sinus 
condition.  The examiner stated that he reviewed the 
veteran's claims file and noted the veteran's medical history 
including the past radiation treatments used to treat the 
veteran's sinus problems.  The examiner noted that an MRI 
scan performed in July 1992 noted a possible arachnoid cyst 
and small brain stem infarct.  May 2002 MRI and June 1998 
studies were also discussed.  The veteran complained of sinus 
problems since World War II and also noted spells of 
dizziness if he moved or turned his head too fast.  When 
asked when his dizziness began, the veteran noted that he had 
these episodes of vertigo before he ever had radiation 
treatment for his sinusitis.  After examining the veteran, 
the examiner diagnosed the veteran with small vessel disease 
of the brain, possibly including a lacunar infarct in the 
pons for which, the examiner noted, the veteran appeared 
asymptomatic and to have no correlated physical findings upon 
examination.  The examiner also noted the existence of a 
possible arachnoid cyst, which was thought to be a congenital 
lesion, and which the examiner thought may be partially 
responsible for the veteran's episodic vertigo.  When asked 
to comment on any connection between the veteran's diagnosed 
brain condition and the veteran's previous radium treatment, 
the examiner stated that "I do not believe that there is any 
connection between the patient's sinus disease or his radium 
treatment for his sinus disease and these MRI findings."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's brain 
condition is related to a disease or injury in service.  
Here, the Board notes that there is no evidence in the record 
of any brain condition or brain tumor in service or within 
one year of service.  There is no evidence directly linking 
the veteran's current condition with his active duty service.  

In addition, the evidence is against a finding that the 
veteran's brain condition is secondary to his service-
connected sinus disease.  In this regard, the Board notes 
that the June 2003 VA examiner, after examining both the 
veteran and his claims file in connection with his opinion, 
found that "I do not believe that there is any connection 
between the patient's sinus disease or his radium treatment 
for his sinus disease and these MRI findings." 

While the veteran may feel that his condition is related to 
his service, to include the radium treatments he received for 
his service-connected sinus condition, as a layperson the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his brain condition with his active duty service or 
with his service-connected sinus condition, there is no basis 
upon which to establish service connection.  Service 
connection for a brain condition, to include status post 
brain stem infarct with benign tumor, must therefore be 
denied.  



ORDER

Service connection for status post brain stem infarct with 
benign tumor is denied.  





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


